PER CURIAM.
In these consolidated appeals, Gladys C. Cooley appeals the district court’s orders dismissing her Freedom of Information Act and employment discrimination claims. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Cooley v. Tenet, No. CA-04-1052-1 (E.D. Va. Jan. 10, 2005; Mar. 16, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED